Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                         Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                       Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                         Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                          Redacted
Case 1-20-42783-nhl   Doc 1-1    Filed 07/29/20   Entered 07/29/20 15:35:05




                      Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                       Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                       Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                       Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                       Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                         Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                       Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                         Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                        Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                          Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                          Redacted
Case 1-20-42783-nhl   Doc 1-1   Filed 07/29/20   Entered 07/29/20 15:35:05




                          Redacted
